Citation Nr: 0636666	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to March 8, 
2004, and 70 percent thereafter.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to March 
1970.  He was awarded the Purple Heart Medal and Combat 
Action Ribbon.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO continued a 50 percent 
disability rating assigned to the service connected PTSD--
previously characterized as an anxiety disorder.  The veteran 
perfected a timely appeal of the March 2003 rating action to 
the Board.  

In July 2005, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review. 

By a March 2006 rating action, the RO assigned a 70 percent 
disability rating to the service-connected PTSD, effective 
March 8, 2004--the date of a VA social work assessment report 
reflecting an increase in severity of the appellant's PTSD.  
A temporary total evaluation under 38 C.F.R. § 4.29 (2005) 
for hospitalization over 21 days was assigned from June 27, 
2005 to September 1, 2005.  At which point, the 70 percent 
evaluation was resumed.  As the 70 percent rating does not 
constitute a full grant of all benefits possible for the 
service-connected PTSD, and as the veteran has not withdrawn 
his claim, this issue is still pending.
See AB v. Brown, 6 Vet. App. 35 (1993).

Moreover, the Board observes that the issue of "staged 
ratings" is now present before the Board because the RO did 
not award the 70 percent disability rating back to the date 
of receipt of the veteran's claim for an increased evaluation 
for his PTSD, August 28, 2002. 


FINDING OF FACT

1.  On August 28, 2002, the RO received the veteran's claim 
for increase for his service-connected PTSD. 

2.  From August 28, 2002, the veteran's service-connected 
PTSD more nearly approximates total social and industrial 
impairment.  
CONCLUSION OF LAW

A 100 percent rating for PTSD from August 28, 2002 is 
warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Criteria 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159(b), amended VA's duties to notify and 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

With respect to the veteran's claim for an increased 
evaluation for PTSD, the Board has considered this new 
legislation, but finds that, given the favorable action taken 
below on the aforementioned issue, no discussion of the VCAA 
at this point is required.

Additionally, where the claim involves basic entitlement to 
service connection, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R.   § 3.159(b) apply to 
require notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO informed the 
veteran of the latter two elements in an April 2006 
supplemental statement of the case.  
II.  General Laws and Regulations

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  
38 C.F.R. § 4.27 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2005).

Psychiatric Laws and Regulations

On August 28, 2002, the RO received the veteran's claim for 
increase for his service-connected PTSD (see, VA Form 21-
4138, Statement in Support of Claim, received by the RO on 
August 28, 2002).  By a March 2003 rating action, the RO 
continued a 50 percent disability rating assigned to the 
service connected PTSD--previously rated as an anxiety 
disorder--pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Thereafter, by a March 2006 rating action, the RO 
assigned a 70 percent disability rating to the service-
connected PTSD, effective March 8, 2004--the date of a VA 
PTSD social work assessment report, which revealed an 
increase in the severity of the appellant's PTSD.  A 
temporary total evaluation under 38 C.F.R. § 4.29 (2005) for 
hospitalization over 21 days was assigned from June 27, 2005 
to September 1, 2005.  At which point, the 70 percent 
evaluation was resumed.

Pursuant to 38 C.F.R. § 4.130 (2005), Diagnostic Code 9411, 
PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

The Board notes that, under 38 C.F.R. § 4.130 (2005), the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF scale is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 31-40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2005).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
experiencing.  See id.

III.  Factual Background

The veteran contends that his PTSD is 100 percent disabling 
due to such symptoms as severe social isolation,  an 
inability to maintain employment due to paranoia and 
difficulty working with others, suicidal ideation (veteran 
was hospitalized for attempted suicide in March 2004), sleep 
disturbance, diminished appetite, an inability activities of 
daily living, and a flattened affect  

VA outpatient reports, dated in August 2002, reflect that the 
veteran received treatment for un-related disabilities. 

A January 2003 VA Fee Basis examination report reflects that 
the veteran maintained that his condition had increased in 
severity since his last evaluation.  The veteran related that 
he had experienced a lot of stress over his two daughters, 
both of whom had been found guilty of murder; one had been 
released on parole the other was serving a life sentence.  He 
stated that he had abused methamphetamine for ten years, but 
that he had quit one year previously.  The veteran indicated, 
however, that he had started abusing alcohol over the 
previous year and that he drank three to four pints of 
whiskey a week to cope with his stress.  The VA examiner 
noted that the veteran was separated from his second wife.  
The veteran related that he had not seen his son in two 
years, and that he was presumed dead.   

A mental status evaluation of the veteran in January 2003 was 
positive for a flattened affect and depressed and anxious 
mood.  The veteran also exhibited difficulty with attention 
and concentration, i.e., he forgot names, phone numbers and 
directions.  He had limited insight and judgment.  While he 
was noted to have been in touch with reality, he had paranoia 
and difficulty functioning around people.  He had intrusive 
thoughts about Vietnam on a daily basis.  The veteran related 
that the murder committed by his daughters reminded him a lot 
of the dead bodies he saw in Vietnam.  He had decreased sleep 
(i.e., he slept four to five hours a night.  The veteran's 
sex drive was diminished.  His appetite fluctuated.  The 
examiner entered Axis I diagnoses of moderate to severe PTSD 
secondary to Vietnam War experiences, alcohol dependence and 
methamphetamine dependence in sustained full remission for 
one year.  The veteran was assigned a Global Assessment of 
Functioning Score (GAF) of 40.  The VA examiner concluded, 
based on his evaluation and a review of the medical record, 
that the appellant's PTSD symptoms had worsened--the 
appellant had more difficulty in social and occupational 
functioning.  The VA examiner further opined that the 
veteran's GAF score for his PTSD was around 47, but combined 
with alcohol problems, it was 40.  

In a July 2005 report, the veteran's private counselor 
indicated that his PTSD symptoms included near continuous and 
severe anxiety attacks, which he attempted to manage with 
occasional use of illicit drugs, and severe depression that 
affected his ability to perform daily living skill functions, 
i.e. wear clean clothes, shave and bathe on a regular basis.  
The counselor reported that the veteran was unable to 
maintain gainful employment; the veteran had not worked in 
three years 
(see July 2005 report, prepared by D. H. M. Ed., L. P. C.).    

VA treatment records, dated from September 2003 to October 
2005, include a March 2004 VA hospitalization discharge 
summary report.  A review of the aforementioned report 
reflects that the veteran was admitted to the VA facility 
after he had attempted suicide by ingesting a mixture of 
prescription and over-the-counter medications.  He stated 
that he had felt depressed ever since his daughter went to 
prison for murder three years previously.  At discharge, Axis 
I diagnoses of major depression, severe, recurrent with out 
psychotic features and PTSD by history were entered.  A GAF 
score of 60 was entered.  

Pursuant to the Board's July 2005 remand directives, the 
veteran was examined by VA in November 2005.  The VA examiner 
indicated that he had reviewed the claims file prior to the 
examination.  Upon mental sates evaluation, the examiner 
noted that the veteran was unshaven.  He was oriented except 
that he did not know the date; although, he knew that the 
following day was Thanksgiving.  His mood was described as 
"down."  His tone was soft spoken.  The veteran's short-
term memory was described as fair, i.e., he recalled only one 
of four unrelated words at three minute intervals.  There was 
no evidence of any thought disorder, sense of derailment, 
tangentially, or circumlocution.  The veteran denied having 
hallucinations or delusions.  He had some striking visual 
memories about his Vietnam experiences that were triggered 
during the day.  The veteran continued to experience suicidal 
ideation; there was no homicidal ideation.  His eye contact 
was partial throughout the evaluation.  The veteran's 
appetite was described as "variable."  While the veteran 
denied using illegal drugs, he stated that he drank alcohol 
to calm his nerves.  

It was the opinion of the VA examiner in November 2005 that 
the veteran's use of substances was a minor contributor to 
his reduced work capacity and social functioning and that it 
was undertaken as a result of his PTSD in order to reduce 
unpleasant emotions that were part of the syndrome.  Upon 
cognitive functioning of the veteran, his ability to engage 
in verbal analysis was seen as "acceptable."  He had a 
fairly good level of verbal abstracting ability.  There were, 
however, some limitations in his ability to concentrate and 
to perform calculations, i.e., count backward from 100 by 
7's.  The VA examiner determined that the veteran's cognitive 
functioning tasks did not reveal any significant impairment 
which would have a major affect on his social functioning or 
work capacity.  The VA examiner entered an Axis I diagnosis 
of PTSD with associated depression.  A GAF score of 46 was 
entered.  
Overall, the VA examiner in November 2005 concluded that the 
veteran's symptomatolgy had developed to the point when it 
produced severe limitation with respect to the veteran's 
capacity to engage in work activities.  In formulating the 
foregoing determination, the VA examiner stated that because 
of the veteran's powerful anxiety in the presence of other 
people.  In closing, the VA examiner opined that the 
veteran's current mental health issues, including his stress 
legal and alcohol abuse, were essentially unrelated to his 
daughters' life problems or their involvement with law 
enforcement authorities.  The examiner maintained that the 
veteran's PTSD had progressed to the point where it produced 
severe disruption of his capacity to work and a near severe 
level of dysfunction with respect to his social capacity.  

IV.  Analysis

After a review of the evidence of record, the Board finds 
that a 100 percent evaluation is warranted for the veteran's 
service-connected PTSD from August 28, 2002, the date of 
receipt by the RO of the veteran's claim for increase for 
PTSD.  In reaching the foregoing conclusion, the Board 
observes that VA and private clinical records during the 
appeal period show that the veteran's PTSD had produced a 
severe disruption in the veteran's work and social capacity.  
Similarly, in July 2005, a private counselor, who had been 
treating the veteran for his PTSD-related symptoms, stated 
that the veteran suffered from near continuous severe anxiety 
attacks, that he had attempted to manage with illicit drugs, 
and severe depression that interfered with his ability to 
perform functional of daily living.  

In addition, VA and private examination and treatment reports 
reflect that from the time the veteran filed his claim for an 
increased evaluation for PTSD in August 2002, he exhibited 
the scheduler criteria for a 100 percent disability rating 
pursuant to Diagnostic Code 9411--an inability to perform 
activities of daily living (July 2005 report, prepared by D. 
H. M.Ed. L. P. C., reflecting that the veteran was unable to 
perform daily living skills due to severe depression from his 
PTSD), experienced suicidal ideation/thoughts (January 2003, 
March 2004 and November 2005 VA examination and 
hospitalization reports); had short-term memory problems (VA 
examination report, dated in November 2005) and difficulty 
with attention and concentration (VA Fee Basis examination 
report, dated in January 2003) and experienced paranoia (VA 
Fee Basis examination report, dated in January 2003) and 
social isolation--symptomatology that the VA examiner in 
November 2005 determined was unrelated to the appellant's 
daughters' incarceration and/or legal problems.  Rather, the 
VA examiner concluded that the veteran's PTSD has progressed 
to the point where it had produced severe disruption in his 
work and social capacities (VA examination report, dated in 
November 2005).  

Moreover, at the close of a January 2003 VA fee basis 
examination, the examiner assigned the veteran a GAF score of 
47, which he attributed solely to the appellant's PTSD 
symptoms (VA fee basis examination report, dated January 25, 
2003).  While the veteran's was assigned a GAF score of 60 
upon discharge from a VA hospital in March 2004, upon 
evaluation by VA in November 2005, he was assigned a GAF 
score of 40 (March 2004 VA discharge summary report and 
November 2005 VA examination report).  In this regard, he 
Board observes that GAF scores of 50 or below are indicative 
of symptoms including the inability to hold a job under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  In 
addition, a January 2003 VA fee basis examination report 
reflects that the veteran reported that he had stopped 
employment one year previously- i.e., January 2002, due to 
paranoia and stress--symptoms that stem from his PTSD ( see, 
November 2005 VA examination report).  

Thus, based on the entire record of evidence, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that the social and industrial impairment 
from the veteran's PTSD more nearly approximates the total 
impairment required for a 100 percent evaluation from August 
28, 2002, the date of receipt by the RO of the veteran's 
claim for an increased evaluation for PTSD.  Accordingly, a 
100 percent rating is warranted for PTSD under Diagnostic 
Code 9411, effective August 28, 2002.




ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits, effective August 28, 2002.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


